DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 2/13/20.	Claims 1-20 are pending

Claim Objections
	Claims 2 to 19 are objected to for the following reason: each of these claims recites “the computer-implemented of claim” which is unclear (i.e., uncertainty as to what is computer-implemented).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the ratio of whitespace in the body or text” without previously reciting a ratio of whitespace, and thus it is unclear to which ratio that “the ratio of whitespace” refers..  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites “generating at least one transformation” and goes on to recite “determining a confidence level for the transformation” and therefore it is unclear to which of the at least one “transformation” that “the transformation” refers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, 12, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (US 20180006979, Herein “Barsness”) in view of Walker (US 20170046311) in view of Amick et al. (US 20080070205, Herein “Amick”).
Regarding claim 1, Barsness teaches a computer-implemented method for transforming comprehensibility of text (modifying textual content [0004]), comprising:
receiving a body of text (receive the content [0004]);
partitioning the body of text into hierarchical syntactic and semantic segments (partitione segments of text including semantic segments (e.g., grammar sections identified to be at a high intelligence level [0047]) examined partitions of a content corresponding with individual content items analyzed for, e.g., semantics and syntax (e.g., long and/or repeated segments ([0038] and [0043]); semantics such as cultural-sensitivity [0047] and syntax such as sentence structure (e.g., question) [0048]; semantic and syntactic analysis performed on a sender’s message [0043]; semantic and syntactic analysis, ranking certain statements as syntactically repeated or semantically comprising ideas corresponding with an interpretation of being too long for acceptable reading, hierarchically separated into the two different semantic and syntactic analysis results such that, e.g., repeated statements may be identified and ideas may be separately identified; even further, document elements may be hierarchically ranked as more or less repeated and ideas that correspond with being too long to the reader [0043]; further, the document/content is analyzed hierarchically based on a sender-recipient relationship, such as analyzed syntactic and semantic segments of the sender content and syntactic and semantic segments of the recipient content ([0037] to [0039]));
determining an initial comprehensibility level of the body of text (determine segments of the text to be determined to be, e.g., too long [0043]), based on one or more metrics (e.g., calculating a content score [0018]; metric of words found, e.g., to be semantically negative connotations, the metric corresponding with a negative or positive measure of a semantic segment of the content [0043]), the metrics comprising vocabulary (vocabulary level for the content [0018]), grammatical structure (grammar ([0015], [0018], [0020], [0021], [0031], [0033], [0038], and [0047]) and syntax such as repeated statements [0043]), voice (voice such as formal or small talk [0043]), verb usage and formatting of the body of text (formatting such as the length of content, such as finding certain content to be too long [0043]);
receiving a target comprehensibility level for the metrics (a target reading comprehensibility level such as a user preferring a certain type of content style, such as a message being less harsh, shorter, etc. [0043]);
for each of a plurality of measures of complexity, the measures of complexity including semantics and syntax (a number of measures corresponding with various determined segments of the document such as by making modifications to a plurality of segments of the content [0047], each of the plurality of measures including semantics and syntax ([0021] and [0022])):
generating at least one transformation of that measure of complexity for a segment of the body of the text (correcting the grammar, for instance, of the analyzed content, such as improving a plurality of grammar segments [0021]), based at least in part on the initial comprehensibility level and the target comprehensibility level (an initial comprehensibility level of the initial comprehensibility level of the content and the target comprehensibility level of the recipient such that the two can be compared according to a threshold [0021]);
determining a confidence level for the transformation (a user confidence level determined to correspond with either approve (e.g., a high confidence level) or a disapproval (e..g, low confidence level) to perform the suggested modification [0024]; even further, determining a transformation based on a determined substitute term and in the event that the substitute term is confidently associated with the target comprehensibility level (e.g., the recipient’s geographical terms/phrases), then replace the corresponding phrase of the initial content with the substitute term based on the corresponding target level of the recipient [0022]; even further, confidence level based on a threshold comparison [0021]); and
upon the confidence level being greater than a predetermined threshold (a threshold level based on a user approval or disapproval and, upon the user approving, performing the suggested modification [0024]; even further, based on a comparison of the initial/sender and recipient/target performing the transformation on the segment of the body of text to generate a revised body of text (transformation based on identified substitute term(s) [0022]; further, transform the message such as to remove slang language common to a particular region, etc. [0021]); and
determining a revised comprehensibility level (the performed revision may be presented to the user to determine the user’s level of confidence corresponding with an instruction to accept the revision [0024]).

	However, Barsness fails to specifically teach verb usage.
	Yet, in a related art, Walker discloses identifying verb phrases to either keep or be overruled [0019]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the verb analysis of Walker with the document transformation scoring and threshold comparison of Barsness to have verb usage. The combination would allow for, according to the motivation of Walker, taking advantage of verb-tense in order to determine the meaning of phrases, such as by determining whether certain words indicate a word-pair or are separate and a separately occurring noun and verb, or instead a word-pair [0031]. As such, the system is better able to alter text presentation to increase text accuracy, efficiency, and retention, by varying the text in accordance with attributes such as verbs, thus creating an enhanced reading experience [0009]. 

determining a revised comprehensibility level for the revised body of text based on each transformation performed on the body of text.
	Yet, in a related art, Amick discloses iteratively recalculating the readability level of the revised reading material, such as to identify further potential revisions [0024].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the iteratively calculating a readability score of the reading material of Amick with the content modification for readability of Barsness in view of Walker to have determining a revised comprehensibility level for the revised body of text based on each transformation performed on the body of text. The combination would allow for, according to the motivation of Amick, identifying further potential revisions [0024] that further allow for enabling large scale modification of reading materials to make the documents more readily available to readers in a way that the rader is able to understand the reading material ([0003] to [0006]). 

Regarding claim 8, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
Furthermore, Barsness teaches the computer-implemented of claim 1, wherein the transformation of syntax comprises one or more of changing sentence structure of the segment of the body of text and a replacement of word dependencies (replacement of certain language such as words depending on certain user preferences (e.g., region) [0021] and syntax (i.e., structure) [0043]).

Regarding claim 10, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
the computer-implemented of claim 1, wherein the transformation of semantics comprises:
identifying a synset of a word in the segment, the synset including a set of synonyms for the word (identify words with similar meanings [0033]), each synonym associated with a numerical indicator of a comprehensibility level of that synonym (a score based on a frequency of use such that more frequently used words have a higher level of comprehensibility [0033]);
replacing the word with a replacement synonym from the synset and revising the numerical indicator associated with the replacement synonym (replacing the word with a word with a similar meaning but based on the metric of the synonyms is determined to be more desired (e.g., less esoteric) [0033]; calculate a grammar score for each word, indicating the score for the replacement word with similar meaning [0018]).

Regarding claim 11, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
Furthermore, Barsness teaches the computer-implemented of claim 1, wherein the measures of complexity include presentation of the body of text (textual analysis based on presentation as syntax [0022], such as syntactic analysis being performed to identify complex statements or ideas for removal [0043]).

Regarding claim 12, Barsness in view of Walker in view of Amick teaches the limitations of claims 1 and 11, as explained above.
Furthermore, Barsness teaches the computer-implemented of claim 11, wherein the presentation of the body of text includes at least one of formatting, whitespace, sizing, and spacing (e.g., formatting such as text length and syntactic/formatting analysis [0043]).

Regarding claim 13, Barsness in view of Walker in view of Amick teaches the limitations of claims 1, 11, and 12, as explained above.
Furthermore, Barsness teaches the computer-implemented of claim 12, wherein the transformation of presentation comprises a change of at least one of formatting, whitespace, sizing, and spacing (transforming the presentation to be, e.g., shorter and have a simpler syntactic/formatting presentation [0043]).

Furthermore, Walker discloses analysis with respect to font style choice, ro a slight change in the color of the text font or background of text of a clause [0089]

Regarding claim 16, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
Furthermore, Barsness teaches the computer-implemented of claim 1, further comprising: 
determining an initial readability level of the body of text, based on one or more metrics (determine a writing analysis of the content of a composed message determined using, e.g., natural language processing [0003] based on, e.g., grammar [0015]), the metrics comprising vocabulary, grammatical structure, voice, verb usage and formatting of the body of text; receiving a target readability level for the metrics (e.g., an angry tone corresponding with a voice of the body of text [0015]); and
for each of the plurality of measures of complexity:
generating at least one transformation in that measure of complexity for a segment of the body of the text (based on the comparison of the target/recipient writing and the composer/initial readability level, generate substitutions, such as substitutions corresponding with determined grammar , based at least in part on the initial readability level (NLP results of the composer’s message [0021]) and the target readability level (a target readability level of a recipient ([0019] to [0021]));
determining a confidence level for the transformation (for the teransformation, determine a confidence level such as the user approving or disapproving the suggestion, the confidence level being determined manually by the user [0024]); and
upon the confidence level being greater than a predetermined threshold, performing the transformation on the segment of the body of text to generate the revised body of text (perform the suggested modification based on the user input (e.g., a threshold of approval) [0024]).

Furthermore, Amick teaches determining a revised readability level for the revised body of text based on each transformation performed on the body of text (iteratively recalculating the readability level of the revised reading material, such as to identify further potential revisions [0024]).

Regarding claim 19, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
Furthermore, Barsness teaches the computer-implemented of claim 1, further comprising: tracking user interactions of the user (user input in a suggestion user-interface field [0024]), and wherein the generating the at least one transformation is based at least in part on the user interactions (the modifications presented to the user as suggested modifications [0024]).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick, as applied above, and further in view of Alsanie et al. (US 20170140659, Herein “Alsanie”).
Regarding claim 2, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 1, wherein the syntactic segments comprise structural treebanks.
Yet, in a related art, Alsanie discloses analyzing sentences using a syntatctic analysis model based on a parsed tree structure [0021] parsed into, e.g., grammatical structure [0027], the sentences being represented in a tree structure [0028], such as by comparison with trained sentences stored in a database [0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the structural treebanks of Alsanie with the word analysis of Barsness in view of Walker in view of Amick to have wherein the syntactic segments comprise structural treebanks. The combination would allow for, according to the motivation of Alsanie, analyzing the segments by performing a structural analysis based on structure of the given segments, such as a grammar structure which may then be used to analyze the level of each sentence ([0028] and [0029]). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick, as applied above, and further in view of Visel (US 20180217982).
Regarding claim 3, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
the computer-implemented of claim 1, wherein the semantic segments comprise dependency treebanks.
Yet, in a related art, Visel discloses describing semantic meaning segments according to structures such as those in Figs. 3 to 7.
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the dependency treebanks of Visel with the determining meanings of words using semantic and syntactic analysis of Barsness in view of Walker in view of Amick to have wherein the semantic segments comprise dependent treebanks. The combination would allow for, according to the motivation of Visel, improving data processing with respect to the comprehension of word meanings in text, particularly with respect to complex language that can be characterized by breaking it into complex rules corresponding with dependency treebanks, thus better understanding such nuance as idioms, phrases, plays-on-words, etc. ([0001] to [0005]) by attempting to identify the relevant information with respect to words by decomposing text into its meaning components ([0003] to [0007]). 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick, as applied above, and further in view of Iofinov (US 20130151236) in view of Prakash (US 20160014151). 
Regarding claim 4, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 1, wherein the initial comprehensibility level is based at least in part on a density of clauses in the body of text, a density of content words in the body of text, and a ratio of whitespace in the body of text.
Yet, in a related art, Iofinov discloses density of metrics with respect to, e.g., clauses and words of the content [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the density measures of Iofinov with the syntactic and semantic analysis of text of Barsness in view of Walker in view of Amick to have wherein the initial comprehensibility level is based at least in part on a density of clauses in the body of text, a density of content words in the body of text. The combination would allow for, according to the motivation of Iofinov, effectively analyzing the meaning of content within documents by analyzing the complex structure of language such as semantic density which is a measure of how much information is conveyed in a sentence or clause relative to its length in a given block of text; the more semantically dense the text, the more information it conveys, which is useful information for determining a reading level of the text ([0006] and [0007]). 

	However, Barsness in view of Walker in view of Amick in view of Iofinov fails to specifically teach a ratio of whitespace in the body.
	Yet, in a related art, Prakash discloses a ratio of whitespace characters to message text [0070].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the ratio of whitespace characters of Prakash with the determining characteristics of text corresponding with reading ability of Barsness in view of Walker in view of Amick in view of Iofinov to have ratio of whitespace in the body. The combination would allow for, according to the motivation of Prakash, performing analysis of textual content for characterizing the text with respect .  


Claims 5, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick, as applied above, and further in view of Iofinov.
Regarding claim 5, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 1, wherein the density of clauses in the body of text is based at least in part on a number of independent clauses in the body of text, a number of dependent clauses in the body of text, a number of prepositional phrases in the body of text, and a number of sentences in the body of text.
Yet, in a related art, Iofinov discloses analyzing a block of text [0006] with respect to a density measure based on, e.g., a number of prepositions, anumber of dependent clauses, a number of independent clauses, and further be a function of the number of sentences appearing in the block of text ([0010] to [0016]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the density measures of Iofinov with the syntactic and semantic analysis of text of Barsness in view of Walker in view of Amick to have wherein the density of clauses in the body of text is based at least in part on a number of independent clauses in the body of text, a number of dependent clauses in the body of text, a number of prepositional phrases in the body of text, and a number of sentences in the body of text. The combination would allow for, according to the motivation of Iofinov, effectively analyzing the meaning of content within documents by analyzing the complex 

Regarding claim 6, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 1, wherein the density of content words is based at least in part on a number of content words in the body of text and a number of total words in the body of text.
Yet, in a related art, Iofinov discloses analyzing a block of text [0006] with respect to a density measure based on, e.g., a number of prepositions, anumber of dependent clauses, a number of independent clauses, and further be a function of the number of sentences appearing in the block of text ([0010] to [0016]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the density measures of Iofinov with the syntactic and semantic analysis of text of Barsness in view of Walker in view of Amick to have wherein the density of content words is based at least in part on a number of content words in the body of text and a number of total words in the body of text. The combination would allow for, according to the motivation of Iofinov, effectively analyzing the meaning of content within documents by analyzing the complex structure of language such as semantic density which is a measure of how much information is conveyed in a sentence or clause relative to its length in a given block of text; the more semantically dense the text, the more information it conveys, which is useful information for determining a reading level of the text ([0006] and [0007]). 

Regarding claim 17, Barsness in view of Walker in view of Amick teaches thel imitations of claims 1 and 16, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 16, wherein the initial readability level is based at least in part on a total number of words in the body of text, a total number of sentences in the body of text, and a total number of syllables in the body of text.
Yet, in a related art, Iofinov discloses a total number of content words such as words related to a particular topic [0007] or a number of semantic words [0008]; further, the semantic word density [0008] calculated based on the number of content words (e.g., semantic words) and the total number of words in a given segment (e.g., sentence) [0010] corresponding with the segment length (abstract; [0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the density measures of Iofinov with the syntactic and semantic analysis of text of Barsness in view of Walker in view of Amick to have wherein the initial readability level is based at least in part on a total number of words in the body of text, a total number of sentences in the body of text, and a total number of syllables in the body of text. The combination would allow for, according to the motivation of Iofinov, effectively analyzing the meaning of content within documents by analyzing the complex structure of language such as semantic density which is a measure of how much information is conveyed in a sentence or clause relative to its length in a given block of text; the more semantically dense the text, the more information it conveys, which is useful information for determining a reading level of the text ([0006] and [0007]). 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick, as applied above, and further in view of Prakash.
Regarding claim 7, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 1, wherein the ratio of whitespace in the body of text is based at least in part on a total number of characters in the body of text, and a number of whitespace characters in the body of text.
Yet, in a related art, Prakash discloses ratio of whitespace based on the whitespace characters in the message text relative to the number of letters [0070]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the ratio of whitespace characters of Prakash with the determining characteristics of text corresponding with reading ability of Barsness in view of Walker in view of Amick to have wherein the ratio of whitespace in the body of text is based at least in part on a total number of characters in the body of text, and a number of whitespace characters in the body of text. The combination would allow for, according to the motivation of Prakash, performing analysis of textual content for characterizing the text with respect to a user for determining a likely match between the content and the user’s preferences, reading abilities, etc. [0011].  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick and further in view of Sanders et al. (US 20130309640, Herein “Sanders”).
Regarding claim 9, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
the computer-implemented of claim 1, wherein the transformation of semantics comprises one or more of a replacement of voice usages, a replacement of verb tense, and a replacement of vocabulary (replacing, e.g., informal vocabulary words with more formal words, or if the reader has a small vocabulary, then replace esoteric words with commonly known words with similar meanings [0033]).

	However, Barsness in view of Walker in view of Amick fails to specifically teach verb tense.
	Yet, in a related art, Sanders discloses analysis with respect to verb tenses [0018].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the verb tense analysis of Sanders with the reading level analysis of text of Barsness in view of Walker in view of Amick to have verb tense. The combination would allow for, according to the motivation of Sanders, analyzing the various meanings of text by grammatical construction including, e.g., verb tense, so as to make the text less confusing to the reader based on the user’s reading profile (abstract) such that the text can be made to correspond to the particular reading level appropriate to a given user which is founded on such grammatical constructs such as language, vocabulary, grammar, and verb tense ([0002] and [0003]).  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick and further in view of Pappu et al. (US 20180145934, Herein “Pappu”)
	Regarding claim 14, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
the computer-implemented of claim 1, wherein the confidence level is based at least in part on a number of users that have accepted the transformation and a number of users that have rejected the transformation.
	Yet, in a related art, Pappu discloses adjusting text based on users’ feedback such as a training model that is based on positive and negative feedback corresponding with a number of approval ratings being assigned by a plurality of users [0055]. 
	It would have been obvious to one of ordinary skill in the art at the time of th einvention’s effective filing date to combine the socially-determined approved content of Pappu with the determining conversion content of Barsness in view of Walker in view of Amick to have wherein the confidence level is based at least in part on a number of users that have accepted the transformation and a number of users that have rejected the transformation. The combination would allow for, according to the motivation of Pappu structuring the text so that it can avoid generating comments not desirable by the user based on the socially sourced feedback [0055] thereby allowing for the intelligence of a group of multiple users to be shared with respect to viewing the same content [0001] thus allowing for determining an appropriate, e.g., tone for the text or conversation ([0002] and [0003]). 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Walker in view of Amick and in view of Holm (US 20200075013).
Regarding claim 18, Barsness in view of Walker in view of Amick teaches the limitations of claim 1, as explained above.
However, Barsness in view of Walker in view of Amick fails to specifically teach the computer-implemented of claim 1, further comprising: 
for each of the plurality of measures of complexity: 
upon the confidence level being less than the predetermined threshold, displaying the transformation to a user, receiving an input indicating whether the user accepts the transformation, updating the confidence level of the transformation based on the input, and performing the transformation on the segment of the body of text when the user accepts the transformation.
Yet, in a related art, Holm discloses presenting the transformation (e.g., transcription) to the user for determining a confidence threshold adjusted based on user feedback [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user feedback and updating of Holm with the reading level transformation of Barsness in view of Walker in view of Amick to have for each of the plurality of measures of complexity:  upon the confidence level being less than the predetermined threshold, displaying the transformation to a user, receiving an input indicating whether the user accepts the transformation, updating the confidence level of the transformation based on the input, and performing the transformation on the segment of the body of text when the user accepts the transformation. The combination would allow for, according to the motivation of Holm, improving the replacement of text that is desirable to the user by taking into account the user’s feedback in updating the model for performing text replacement, thus improving the reader’s reading experience ([0001] to [0004]), based on user feedback to improve the confidence threshold for replacement [0046].  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 20170277682, Herein “Fink”) in view of Knight et al. (US 20060277464, Herein “Knoght”) in view of Iofinov in view of Amitay et al. (US 20060161537, Herein “Amitay”) in view of Prakash. 
Regarding claim 20, Fink teaches a computer-implemented method for determining comprehensibility of text (analysis for determining reading level of a text for transformation to a user reading level [0044]), comprising:
receiving a body of text (receiving textual content for transformation based on a reading level associated with the requesting user [0045]);
transform the body of text into segments (token generation from the original body of text [0022]).

However, Fink fails to specifically teach:
for each of the segments:
evaluating a number of independent clauses, a number of dependent clauses, and a number of prepositional phrases in the segment.
Yet, in a related art, Knight discloses evaluating dependent clauses, independent clauses, and prepositional phrases [0037], numbers of which are used to evaluate textual content [0039]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the evaluation of clauses and prepositions of Knight with the semantic and syntactic analysis of Fink to have for each of the segments: evaluating a number of independent clauses, a number of dependent clauses, and a number of prepositional phrases in the segment. The combination would allow for, according to the motivation of Knight, identifying sections of textual content that may be related by a common thought, such as not only by syntax but also by semantics including elements of the thought group they make the maning of the text more meaningful to the analysis ([0037] and [0039]). As such, the text may be more meaningfully converted into thoughtful groupings of text that enhance the user’s reading experience (i.e., comfortable and efficient reading) ([0004] to [0007]).  

	However, Fink in view of Knight fails to specifically teach determining a density of clauses based at least in part on the number of independent clauses, the number of dependent clauses, and the number of prepositional phrases in the segment.
Yet, in a related art, Iofinov discloses density of metrics with respect to, e.g., clauses and words of the content [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the density measures of Iofinov with the syntactic and semantic analysis of text of Fink in view of Knight to have determining a density of clauses based at least in part on the number of independent clauses, the number of dependent clauses, and the number of prepositional phrases in the segment. The combination would allow for, according to the motivation of Iofinov, effectively analyzing the meaning of content within documents by analyzing the complex structure of language such as semantic density which is a measure of how much information is conveyed in a sentence or clause relative to its length in a given block of text; the more semantically dense the text, the more information it conveys, which is useful information for determining a reading level of the text ([0006] and [0007]). 
	Furthermore, Iofinov teaches:
	evaluating a number of content words (a total number of content words such as words related to a particular topic [0007] or a number of semantic words [0008]) and a number of total words in the segment (the semantic word density [0008] calculated based on the number of content words (e.g., semantic words) and the total number of words in a given segment (e.g., sentence) [0010] corresponding with the segment length (abstract; [0006])); 
	evaluating a total number of characters (number of alphanumeric characters in the sentence [0010]);
determining a density of content words based at least in part on the number of content words and the number of total words in the segment (density function [0010]); 
assign a relative weighting to each of the density of clauses, the density of content words, and the ratio of whitespace (density formulations ([0009] to [0011])); and
determining a comprehensibility level of the body of text based at least in part on the weighted density of clauses, the weighted density of content words and the density of the ratio of whitespace of each of the segments (calculated semantic density score as a function of the quantified number for each sentence including, e.g., density function of number of words and clauses [0010] in addition to white space ratio as taught by Prakash).

However, Fink in view of Knight in view of Iofinov fails to specifically teach relative weighting.
Yet, in a related art, Amitay discloses relatively weighting certain textual segments [0039].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the relative weighting of Amitay with the weighting of a adensity function of Fink in view of Knight in view of Iofinov to have relative weighting. The combination would allow for, according to the motivation of Amitay, better analyzing the meanings of textual content with respect to various types of relevant content [0003] such that documents may be analyzed for the purpose of improving the content such as by comparison methods [0004], thereby improving the ability to identify certain words based on their spatial density [0039]. 

However, Fink in view of Knight in view of Iofinov in view of Amitay fails to specifically teach evaluating a total number of characters and a number of whitespace characters in the segment.
Yet, in a related art, Prakash discloses evaluating a number of whitespace characters and an amount of message text [0070].

Furthermore, Prakash teaches:
determining a ratio of whitespace based at least in part on the total number of characters and the number of whitespace characters in the segment (ratio [0011]).


Conclusion
The Notice of Reference may contain additional references not cited in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/JASON T EDWARDS/Examiner, Art Unit 2144